GANEY, Circuit Judge
(dissenting).
At the outset, while this Court should give due weight to the findings of the .state court, it must be conceded that it has the unquestioned right to review the question of whether or not the confession here at issue was voluntary. Malinski v. New York, 324 U.S. 401, 65 S.Ct. 781, 89 L.Ed. 1029. It is stated in Lisenba v. California, 314 U.S. 219, 238, 62 S.Ct. 280, 290, 86 L.Ed. 166, “If the evidence bearing upon the question is uncontradicted, the application of the constitutional provision is unembarrassed by a finding or a verdict in a state court; even though, in ruling that the confession was admissible, the very tests were applied in the state court to which we resort to answer the constitutional question.”
It is unnecessary here to recite the minutiae of detail concerning the events leading up to the police obtaining the confession of the appellant. Suffice it to say the stark facts are that from 8:00 a.m. on the morning of March 5, 1957, until 3:45 p.m. on March 6, 1957 — almost thirty-two hours — the appellant had no sleep with the exception of a couple of hours before he 'was taken from his bed and placed in custody at 11:30 p.m. on March 5th; that he was interrogated in relays by prosecutors and their aides, local police and county detectives, as many as seven being present at one time, all through the night, relieved only by his being taken to various places in freezing weather with only a T-shirt on, to check his alibis; that he was given a light breakfast, stripped and examined by a doctor and questioned again repeatedly until 10:00 a.m. on March 6th, when he broke down completely and cried and asked for a Catholic priest. At this hour, the police had in their possession, as a result of their investigation, the car that the appellant used the night of the crime, in which was a blood-stained mat, his shoes and socks, all stained with blood, and an admission from him that he was at the scene of the crime with the decedent and had given her “a good shot.” From this point on, there was no need of any more exploratory or investigative work, nor, in fact, was any made, and by every standard of fairness, the appellant should have been arraigned. However, neither advising him that he had the right to remain silent nor that he had the right to counsel, they proceeded for two hours to extract a statement from him of the details of the crime and, from his own lips, to brand himself with guilt. An ex-*819animation of the record discloses no reason or motive whatsoever consonant with recognized police work for the detection of crime in the seeurance of the confession except, as adverted to, to compel admission of his guilt.
There cannot be the least doubt of the right of the police to question or interrogate an individual in custody suspected of a crime and the police may not be thwarted in this procedure even where the person was denied the right to communicate with or have counsel present during the interrogation. Crooker v. California, 357 U.S. 433, 78 S.Ct. 1287, 2 L.Ed.2d 1448. Indeed, the Supreme Court of New Jersey, speaking in State of New Jersey v. Smith and Stanford, 32 N.J. 501, 161 A.2d 520, 537, said, “While police brawn and bluster to extort confessions cannot be a substitute for brains and leg work and will not be countenanced, the public interest requires that interrogation, and that at a police station, not completely be forbidden, so long as it is conducted fairly, reasonably, within proper limits and with full regard to the rights of those being questioned.” This right, the Court continued, has always been the rule in the State of New Jersey, citing numerous authorities. However, while this right of interrogation cannot be denied, it is always with the purpose of determining the degree, if any, of the participation of the individual in the crime sought to be solved.
It is submitted the true rule is stated in Culombe v. Connecticut, 367 U.S. 568, 581-582, 81 S.Ct. 1860, 1867, 6 L.Ed.2d 1037. “Its essence is the requirement that the State which proposes to convict and punish an individual produce the evidence against him by the independent labor of its officers, not by the simple, cruel expedient of forcing it from his own lips. See Blackburn v. Alabama, 361 U.S. 199, 206-207 [, 80 S.Ct. 274, 4 L.Ed.2d 242]; Chambers v. Florida, 309 U.S. 227, 235-238 [, 60 S.Ct. 472, 84 L.Ed. 716].” Here, the confession was obtained — as distinct from interrogation — - from an over-weary, distraught mind after hours of questioning solely for the purpose of convicting him. If corroboration for this is necessary, it is found five days later. While still in jail, a detective came to his cell and asked appellant to sign the confession which he had already given, thirty-nine pages in length,, and he refused to so do, telling him that, his counsel had advised him not to. However, unwary of the law, upon being asked to read it and having done so, the detective drew from him an admission of its correctness. Here was the final stamp of approval and the State had him convicted out of his own mouth for, under the lav/ of New Jersey, it is unnecessary that a. person sign a confession to make it valid, but merely that he read it and acknowledge the same. Nor is this subtle, coercive conduct mitigated by the earlier affirmative answer to the police suggestion that he was being fairly treated.
It is my considered judgment that to take this undue advantage of a youth and one unlearned in the law, in spite of his-, informing the detective of his counsel’s-advice, is a shabby piece of police work this Court should not lend sanction to, or permit to go unchallenged.
Here, in the totality of the circumstances, every sense of the fair and ordered concepts of justice inherent in the right of an accused person under the Due-Process Clause of the Constitution was-offended by the securance of this confession. Haley v. Ohio, 332 U.S. 596, 68. S.Ct. 302, 92 L.Ed. 224; Spano v. New York, 360 U.S. 315, 79 S.Ct. 1202, 3 L.Ed.2d 1265.
I would reverse the judgment of the-district court and remand the case for issuance of a writ of habeas corpus which, in no wise, precludes a new trial or the-taking of unnecessary steps to hold the appellant in custody pending such new-trial. United States ex rel. Thompson v. Dye, 3 Cir., 221 F.2d 763.